DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on April 23, 2021.
Claims 11-22 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mennen.
Claims 11-22 stand rejected under 35 U.S.C. 103 as being unpatentable over Mennen in view of Krawczyk et al.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “(diesel exhaust fluid)”; the parentheses should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, line 2 recites “comprising at least the mixing of water and a particulate composition”; where there is no antecedent basis for “the mixing”.  It is 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mennen (WO Patent 2016/010432).
Regarding claims 11-22, Mennen teaches a composition comprising up to 99wt% urea powder (which satisfies claimed particulate additive composition) and mixing with water to form an aqueous urea solution comprising 30-35wt% urea for use in the reduction of NOx in combustion engine exhaust gas (diesel exhaust fluid) (Abstract; Pg. 10, Lines 10-11; Claims 1, 5, 9).
Mennen is not required to comprise component (ii) and (iii) in the particulate additive composition as the instant claims recite less than 1 wt%, 0.5wt%, 0.4wt%, 0.3 wt% and 0.25 wt%, therefore, the claim is not required to have any.  "A moisture content of not more than Ex parte Khusid, 174 USPQ 59 (Bd. App. 1971), see also MPEP 2173.05(c).

Claims 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mennen (WO Patent 2016/010432) In view of Krawczyk et al (WO Patent 2015/193377).
To further advance the prosecution of this invention, Krawczyk et al (US Patent Application 2017/0190632), which is an English equivalent of WO 2015/193377 will be used in the rejection. 
Regarding claims 11-22, Mennen teaches a composition comprising up to 99wt% urea powder (which satisfies claimed particulate additive composition) and mixing with water to form an aqueous urea solution comprising 30-35wt% urea for use in the reduction of NOx in combustion engine exhaust gas (diesel exhaust fluid) (Abstract; Pg. 10, Lines 10-11; Claims 1, 5, 9).  However, Mennen fails to specifically disclose a urea powder composition comprising less than 0.25wt% of polyethyleneimine, polyvinylamine and citric acid, oxalic acid, succinic acid or phthalic anhydride.
In the same field of endeavor, Krawczyk et al teaches particulate urea composition comprising less than 1wt% and preferably less than 0.25wt% of polyethyleneimine, polyvinylamine and citric acid, oxalic acid, succinic acid or phthalic anhydride (Paragraphs 21, 47-59).  Krawczyk et al further teaches the polymers have a molecular weight of 500-2,000,000Da (Paragraphs 22-23, 33).  Krawczyk et al further teaches the addition of the additive components in order to reduce the formation of dust and to prevent caking (Paragraphs 19-20).
.
Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive.
With respect to Applicants arguments regarding the instant claims requiring components (ii) and (iii), the Examiner respectfully disagrees for the same reasons provided in the previous office action and above.  Mennen is not required to comprise component (ii) and (iii) in the particulate additive composition as the instant claims recite less than 1 wt%, 0.5wt%, 0.4wt%, 0.3 wt% and 0.25 wt%, therefore, the claim is not required to have any.  "A moisture content of not more than 70% by weight" reads on dry material, Ex parte Khusid, 174 USPQ 59 (Bd. App. 1971), see also MPEP 2173.05(c).  It is suggested to amend all of the claims to include the limitation “greater than 0wt%”
With respect to the obviousness rejection over Mennen in view of Krawczyk et al, the rejection has been corrected above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 1, 2021